Citation Nr: 1732578	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating for a lumbar spine disability greater than 10 percent from December 31, 2003 to September 11, 2012, and greater than 20 percent from September 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's claim for service connection for degenerative disc disease of the lumbosacral spine and assigned a 10 percent disability rating, effective December 31, 2003.

By rating decision in December 2015, the RO granted a 20 percent rating for the lumbar spine disability, effective September 12, 2012.  However, inasmuch as a higher rating is available for the lumbar spine disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran previously requested a videoconference hearing before a Veterans Law Judge at the RO.  The Veteran was informed that his hearing was scheduled in May 2016.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had intervertebral disc syndrome at any time during the period of appeal.

2.  The Veteran has not had any neurological disabilities associated with the service-connected lumbar spine disability at any time during the period of appeal.

3.  From December 31, 2003 to August 14, 2007, the Veteran's lumbar spine disability was manifest by orthopedic pain and limitation of motion with forward flexion of less than 60 but more than 30 degrees; the evidence does not show favorable ankylosis of the entire thoracolumbar spine.

4.  From August 15, 2007 to September 20, 2008, the Veteran's lumbar spine disability was manifest by orthopedic pain and limitation of motion with forward flexion of 30 degrees or less; the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.

5.  From September 21, 2008 to September 11, 2012, the Veteran's lumbar spine disability was manifest by orthopedic pain and limitation of motion with forward flexion greater than 85 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; the evidence does not show muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

6.  From September 12, 2012 to November 14, 2016, the Veteran's lumbar spine disability was manifest by orthopedic pain and limitation of motion with forward flexion of less than 60 but more than 30 degrees; the evidence does not show favorable ankylosis of the entire thoracolumbar spine.

7.  From November 15, 2016, the Veteran's lumbar spine disability was manifest by orthopedic pain and limitation of motion with forward flexion of 30 degrees or less; the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

Disability ratings of 20 percent from December 31, 2003 to August 14, 2007; 40 percent from August 15, 2007 to September 20, 2008; 10 percent from September 21, 2008 to September 11, 2012; 20 percent from September 12, 2012 to November 14, 2016; and 40 percent from November 15, 2016 for the lumbar spine disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA has provided medical examinations concerning the Veteran's low back disability, most recently in November 2016.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The examiner reviewed the claims file, examined the Veteran, and described the low back disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  The examiner commented on what the medical evidence of record did and did not show in connection with the present claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the November 2016 VA examination is adequate.  

Additionally, in light of treatment records that have been obtained and associated with the record, performance of the requested examination, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.   38 C.F.R. § 4.71a (2016).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2016).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).

December 31, 2003 to August 14, 2007

On VA examination on April 1, 2004, the Veteran reported constant back pain.  He described it as a stabbing pain which rated an 8 on a 0 (low) to 10 (high) pain scale.  He walked with a cane.  He remarked that working was difficult, and he felt he needed help bathing and dressing secondary to back pain.  He denied experiencing any loss of bowel or bladder function, and he said he did not have any periods of incapacitation which required bedrest prescribed by a physician.

The examiner observed that the Veteran walked with a limping gait.  Lumbar flexion was to 45 degrees.  Extension was to 15 degrees.  Right and left lateral flexions were each to 15 degrees, and right and left rotation were each to 20 degrees.  His strength was 5/5 bilaterally in the lower extremities.  

For the period from December 31, 2003 to August 14, 2007, the evidence shows that the Veteran is entitled to a rating of 20 percent, but no higher, for the orthopedic manifestations of his low back disability.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that with consideration of pain, forward flexion of the thoracolumbar spine was limited to 60 degrees or less.  However, even with consideration of pain, forward flexion of the thoracolumbar spine has not been shown to be limited to 30 degrees or less, and no ankylosis has been shown.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least two weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

In this case, the medical evidence additionally does not show-and the Veteran has not claimed-that he experienced radiculopathy symptoms attributable to his lumbar spine disability during this period.  

August 15, 2007 to September 20, 2008

On VA examination on August 15, 2007, the Veteran reported achy pain in his lower back which was aggravated by prolonged sitting and walking.  The pain was alleviated by rest and lying down on his back.  He had medication injections in his lower back which did not help relieve his symptoms.  He said he had weakness and numbness in his lower extremities.  He used a cane to walk.  

The examiner stated that the Veteran had a normal gait and walked with a cane.  There was a mild spasticity in the muscles of the lumbar area but no tenderness on palpation.  Forward flexion of the lumbar spine was reduced to about 30 degrees with pain.  Extension was reduced to about 10 degrees with pain.  Right and left lateral flexions were each reduced to about 10 degrees with pain.  Right and left lateral rotations were limited to about 15 degrees with pain.  There was no decrease in sensation in the periphery bilaterally.  Motor strength was 5/5 bilaterally.

For the period from August 15, 2007 to September 20, 2008, the evidence shows that the Veteran is entitled to a rating of 40 percent, but no higher, for the orthopedic manifestations of his low back disability.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that with consideration of pain, forward flexion of the thoracolumbar spine was limited to 30 degrees or less.  However, even with consideration of pain, no ankylosis has been shown.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least six weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

In this case, the medical evidence additionally does not show-and the Veteran has not claimed-that he experienced radiculopathy symptoms attributable to his lumbar spine disability during this period.  

September 21, 2008 to September 11, 2012

On VA examination on September 21, 2008, the Veteran said he experienced constant pain in his lower back.  He had flare-ups of pain which were aggravated by walking.  Forward flexion of the lumbar spine was to 90 degrees.  Extension was to 20 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 30 degrees.  Right and left lateral rotations were each to 20 degrees.  There was no further limitation in range of motion with repetitive activity due to weakness, instability, fatigue, or lack of coordination.

For the period from September 21, 2008, to September 11, 2012, the evidence shows that the Veteran is entitled to a rating of 10 percent, but no higher, for the orthopedic manifestations of his low back disability.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that with consideration of pain, the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  However, even with consideration of pain, forward flexion of the thoracolumbar spine has not been shown to be limited to 60 degrees or less the combined range of motion of the thoracolumbar spine has not been shown to be limited to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour has not been shown; and no ankylosis has been shown.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least two weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

In this case, the medical evidence additionally does not show-and the Veteran has not claimed-that he experienced radiculopathy symptoms attributable to his lumbar spine disability during this period.  

September 12, 2012 to November 14, 2016

On VA examination on September 12, 2012, the Veteran related that he experienced lower back pain and stiffness with prolonged sitting, standing, and walking.  His pain increased when changing from a seated to a standing position.  The examiner measured forward flexion of the thoracolumbar spine to 60 degrees with no objective evidence of painful motion.  Extension was to 20 degrees with no evidence of painful motion.  Right and left lateral flexions were each to 25 degrees with no objective evidence of painful motion.  Right and left lateral rotations were each to 25 degrees with no objective evidence of painful motion.  Repetitive-use testing resulted in no additional loss of range of motion.  No guarding or muscle spasm of the thoracolumbar spine was present.  Straight leg raising testing was negative bilaterally.  The examiner indicated that the Veteran did not have any radiculopathy or any other neurologic abnormalities related to his thoracolumbar spine condition.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran walked with a cane.  

On VA examination on April 29, 2014, the Veteran reported increased pain with prolonged walking.  Although the Veteran reported experiencing flare-ups, the examiner stated that it was not practical or feasible to express any additional limitations in ranges of motion of the spine due to pain during flare-ups as the examiner felt that could not be objectively quantified.  The examiner observed forward flexion of the thoracolumbar spine to 60 degrees with no objective evidence of painful motion.  Extension was to 20 degrees with no objective evidence of painful motion.  Right and left lateral flexions were each to 25 degrees with no objective evidence of painful motion.  Right and left lateral rotations were each to 25 degrees with no objective evidence of painful motion.  There was no reduction of any of the ranges of motion on repetitive-use testing.  There was no muscle spasm of the thoracolumbar spine.  No muscle atrophy was present.  The examiner indicated that the Veteran did not have any signs or symptoms of radiculopathy.  There was no ankylosis of the spine.  No neurologic abnormalities related to the thoracolumbar spine were found.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran regularly used a walker.  

For the period from September 12, 2012 to November 14, 2016, the evidence shows that the Veteran is entitled to a rating of 20 percent, but no higher, for the orthopedic manifestations of his low back disability.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that with consideration of pain, forward flexion of the thoracolumbar spine was limited to 60 degrees or less.  However, even with consideration of pain, forward flexion of the thoracolumbar spine has not been shown to be limited to 30 degrees or less, and no ankylosis has been shown.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least two weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

In this case, the medical evidence additionally does not show-and the Veteran has not claimed-that he experienced radiculopathy symptoms attributable to his lumbar spine disability during this period.  

From November 15, 2016

On VA examination on November 15, 2016, the Veteran stated that when he falls down, his pain could flare to a 10 on a 0 (low) to 10 (high) pain scale.  At those times, he had to lie down until his pain improved.  The Veteran could not walk more than 50 feet, and his gait was slow and shuffling.  The examiner observed forward flexion of the thoracolumbar spine to 70 degrees.  Extension was to 20 degrees.  Right and left lateral flexions were each to 20 degrees.  Right and left lateral rotations were each to 30 degrees.  Pain was noted on examination but did not result in functional loss.  There was no evidence of pain with weight bearing.  Repetitive use testing did not result in any additional loss of function or range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner felt that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  With flare-ups, the examiner stated that forward flexion would be limited to 0 degrees; extension would be limited to 0 degrees, right and left lateral flexion would each be limited to 20 degrees; right and left lateral rotation would each be limited to 30 degrees.  No muscle atrophy was present.  No ankylosis of the spine was present.  The examiner indicated that the Veteran did not have any signs or symptoms due to radiculopathy.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner specified that the Veteran would not allow him to perform passive range of motion testing.  At the end of the report, the examiner recorded that while the Veteran would occasionally lose bladder control when he could not get up in time to get to the bathroom, he did not complain of any neurological abnormalities in association with his back.  He added that although sensory examination revealed loss of sensation in the knees and right thigh that was the result of total arthroplasties to the right hip and both knees.

For the period from November 15, 2016, the evidence shows that the Veteran is entitled to a rating of 40 percent, but no higher, for the orthopedic manifestations of his low back disability.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that with consideration of pain, forward flexion of the thoracolumbar spine was limited to 30 degrees or less during flare-ups.  However, even with consideration of pain, no ankylosis has been shown.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for a total duration of at least six weeks during any 12-month period.  As such, an increased rating cannot be assigned under this criterion.

The Board notes that the Veteran has stated that he would occasionally lose bladder control when he could not get up in time to get to the bathroom.  The November 2016 VA examiner considered this report but specified that the Veteran did not complain of neurologic symptoms attributable to the back.  Additionally, although the Veteran experienced loss of sensation in his lower extremities, the VA examiner attributed that loss of sensation to disabilities other than the service-connected lumbar spine disability.  As such, the Board finds that the medical evidence does not show that the experienced neurological symptoms attributable to his lumbar spine disability during this period.  

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lower back disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  Moreover, the diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , DCs 5235-5243 (General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his orthopedic or neurologic manifestations of his lumbar spine disability.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Specifically, the schedular evaluations contemplate some degree of impairment of industrial impairment.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Disability ratings of 20 percent from December 31, 2003 to August 14, 2007; 40 percent from August 15, 2007 to September 20, 2008; 10 percent from September 21, 2008 to September 11, 2012; 20 percent from September 12, 2012 to November 14, 2016; and 40 percent from November 15, 2016 for the lumbar spine disability are granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


